Per Curiam.
The issues raised in this case are (1) whether the trial court properly upheld the decision of the defendant board1 after the board had decided contrary to the recommendation of its staff, (2) whether the defendant board’s denial of the plaintiff’s application amounted to an unconstitutional exercise of the state’s police power, and (3) whether the defendant board’s decision amounted to an unconstitutional taking of the plaintiff’s property. These same issues were raised and thoroughly discussed in our recent resolution of Laufer v. Conservation Commission, 24 Conn. App. 708, 592 A.2d 392 (1991). In light of our decision in Laufer, we affirm the judgment of the trial court in the present case.
The judgment is affirmed.

 The defendants in the present case are the environmental protection board of the city of Stamford and the Stamford city clerk.